Title: To Benjamin Franklin from Jonathan Belcher, 3 February 1752
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliz: Town (NJ) Febr. 3 1752
The 20th Ulti I returnd you my thanks for your kind respect in the service of your Electrical Apparatus and which I hope before this is got well to your hands.
I am again thankfull for your Respect in yours of 25th: January.
Mr. Samuel Smith of Burlington tells me the first time he goes to Philadelphia he will pay you what I am in your debt to September last for your News Paper since which I have not had it tho’ shou’d be glad of it by every Post.
I am to ask pardon for a fresh trouble I now give you in desiring you to procure for me two Pounds of the Virginia Rattle snake root on which Dr. Tennent who was some time agoe at Philadelphia printed several Dissertations and if you cou’d get me the quantity I have mentiond I shou’d take it very kindly and that we may get the right sort I desire you to advise with the worthy and ingenious Dr. Cadwalader and to whom you will give my best Compliments. If you can answer my Request in this matter I pray it may be Carefully packt up and forwarded by the first Vessel to Boston there Directed to be left with my Kinsman Mr. Ebenezer Holmes for my further Order and whatever may be the Cost and Charge I will thankfully pay when you will please to let me know it and am Sir Your ready Friend and Servant.
Mr. Franklin (post.)
